     Case: 1:18-cv-04640 Document #: 44 Filed: 06/20/19 Page 1 of 1 PageID #:293

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Nathaniel Sims
                                 Plaintiff,
v.                                                   Case No.: 1:18−cv−04640
                                                     Honorable M. David Weisman
Martin Cahillane, et al.
                                 Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 20, 2019:


        MINUTE entry before the Honorable M. David Weisman: Motion hearing held.
The Court grants Defendant's motion for an extension of time to complete fact discovery
[42] without objection. Fact discovery is extended to 8/19/19. Defendants shall propound
discovery by 6/21/19. Defendants shall answer outstanding written discovery by 6/28/19
without objection. Plaintiff's deposition shall be completed by 8/30/19. Status hearing set
for 9/10/19 at 9:15 a.m. to discuss status of discovery and confirm Plaintiff's address has
been changed on the docket. Defense counsel shall make arrangements for Plaintiff to be
available by telephone and must provide contact information at least three days prior to
the hearing to the Courtroom Deputy, Alyssia Owens, at
Alyssia_Owens@ilnd.uscourts.gov. Status hearing set for 7/9/19 is stricken. Mailed notice
(ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
